department of the treasury internal_revenue_service washington d c ‘tax exempt and boer oe oct uics - legend decedent spouse employee attorney trust t ira x ira y date amount amount account z company m date date date date behalf requests several letter rulings under sec_408 of the internal_revenue_code code the following facts and representations support your ruling_request this is in response to the in ‘which your authorized representative on your letter as supplemented by correspondence dated and decedent whose date of birth was date died on date a resident of state w not having attained age decedent was survived by his wife spouse spouse was alive as of the date of this ruling_request spouse wa sec_71 years of age as of the date of this ruling_request at his death decedent maintained an individual_retirement_account ira x with company m the value of ira x at the death of decedent was approximately amount last will and testament names spouse as the sole executrix of his last will and testament decedent’s will has been admitted to probate by court county state w on date decedent named his estate as the beneficiary of his ira x on date decedent signed his last will and testament article ii of decedent’s article iv of decedent’s last will and testament created trust t article vi of decedent’s last will and testament names spouse as the sole residuary beneficiary of his estate it has been represented on your behalf that the laws of state w give a personal representative or executrix of an estate the authority to allocate estate assets under the terms of a decedent’s will as she sees fit consistent with that authority spouse as executrix of decedent’s will allocated assets other than ira x to trust t created under article iv of decedent's will thus ira x was allocated as part of decedent’s residuary_estate under article vi of his will in this regard subsequent to the death of decedent spouse discussed with employee as employee of company m the transfer of at least part of ira x into ira y as a result of these it has been represented that spouse has maintained ira y in her name with company m page 200703ug5 discussions spouse understood that such a transfer would require initially transferring ira x_ into account z a non-ira account maintained with company m and then transferring the ira x proceeds from account z into ira y on or about date spouse signed a company m ira sep distribution request pursuant to which amount slightly less than of ira x in signing the form spouse believed that the amounts in would be transferred into account z account z would later be transferred into ira y and that the transfer into ira y would be completed within days of the date on which amounts had been distributed from decedent’s ira x the service notes that an affidavit signed by employee accompanied this ruling_request in his affidavit in relevant part employee notes he discussed with spouse the two-step process pursuant to which amount would initially be transferred into account z and subsequently transferred into spouse’s ira y employee also avers that he-attempted to accomplish the transfer from account z into ira y but contrary to what he had advised spouse company m would not complete the transfer without either a letter_ruling from the service or a court order in either month or month spouse received a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc which showed a taxable_distribution in the amount of amount from ira x in calendar_year spouse immediately sought legal advice from attorney this request for letter_ruling followed soon thereafter it has been represented that the amounts transferred into account z during calendar_year remain in said account based on the facts and representations you request the following rulings that ira x does not constitute an inherited ira within the meaning of code sec_408 that spouse was eligible to either roll over or transfer by means of a trustee-to- trustee transfer the ira x account balance which includes amount distributed from ira x during calendar_year into either ira y or another ira set up and maintained in her name and that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution from ira x of amount because the failure to waive such requirement would be against equity or good conscience with respect to your ruling requests sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be ' page included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code a sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that paragraph d shall not apply to any amount to the extent such amount is required to be distributed under subsection a or b sec_408 of the code provides in summary that the rollover rules of code sec_408 do not apply to inherited iras sec_408 of the code provides that the term inherited ira means an ira obtained by an individual other than the ira owner’s spouse as a result of the death of the ira owner thus in short under circumstances that conform with the requirements of code sec_408 a surviving_spouse who acquires a decedent’s ira after and as a result of the death of an ira owner will be able to roll over the decedent’s ira into an ira set up and maintained in the name of the surviving_spouse sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement - page only distributions that occurred after date are eligible for the waiver under sec_408 of the code se revproc_2003_16 lr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred with specific respect to your first two ruling requests on date final income_tax regulations publications were published in the federal_register with respect to code sec_401 and sec_408 see also ilr b date sec_1_408-8 of the regulations question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira asthe spouse's own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira ifa trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust the preamble to the regulations provides in relevant part that a surviving_spouse who ' _ actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased's ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through either a_trust or an estate in this case as noted above the ira x account balance remaining at decedent a's death was payable to decedent’s estate and passed under article vi of decedent’s last will and testament absolutely and free of trust to spouse as the sole residuary beneficiary under said will with respect to the first and second ruling requests generally if either a decedent's plan or however in the present case decedent’s interest in ira x passed under his will directly to spouse as sole residuary beneficiary under said will the authority to allocate said ira x to decedent’s residuary_estate lay with spouse could have prevented spouse from receiving said ira x and from rolling over or transferring ira proceeds pass through a third party eg an estate_or_trust and then are distributed to the decedent's surviving_spouse said spouse will be treated as acquiring them from the third party and not from the decedent thus generally said surviving_spouse will not be eligible to roll over either the qualified_plan or the ira proceeds into his her ira under this set of circumstances no third party page by means of a trustee-to-trustee transfer the full or any portion of the amount standing in ira x into either ira y or another ira set up and mairtained in spouse’s name under this set of circumstances we will not apply the general_rule set forth above therefore we conclude as follows with respect to your first two ruling requests that ira x does not constitute an inherited ira within the meaning of code sec_408 and that spouse was eligible to either roll over or transfer by means of a trustee-to- trustee transfer the ira x balance remaining at decedent’s death which includes amount distributed from ira x during calendar_year into either ira y or another ira set up and maintained in her name with respect to your third ruling_request as noted above amount was not rolled into or transferred as a trustee-to-trustee transfer into another ira within days of the date it was - distributed from ira x however the facts in this case indicate that spouse requested the distribution of amount from ira x relying on the advice of employee of company m that it would initially be placed into account z an account authorized to receive said amount on behalf of decedent’s estate and then transferred into ira y an ira set up and maintained in the name of spouse amount was placed into account w but contrary to what spouse believed would transpire company m failed to complete the second step of the process and failed to transfer said amount into ira y as spouse intended ' therefore based on the above facts pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x thus you are granted a period of days from the issuance ofthis ruling letter-to accomplish the rollover of amount into either ira y or another ira set up and maintained in the name of spouse provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions the amounts deposited into said ira will be considered rollover_contributions within the meaning of sec_408 of the code - as noted above spouse had attained age as of the date of this ruling_request in this regard this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 and sec_408 of the code with respect to calendar_year no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto
